In a child protective proceeding pursuant to Family Court Act article 10, the maternal grandmother appeals from an order of protection of the Family Court, Suffolk County (Freundlich, J.), dated April 3, 2008, which, after a fact-finding hearing, directed that she have no contact with the subject child for a period of one year.
Ordered that on the Court’s own motion, the notice of appeal dated April 29, 2008, is deemed to be a notice of appeal by the maternal grandmother, Jacqueline McD. (see CPLR 2001; Matter of Tagliaferri v 'Weiler; 1 NY3d 605 [2004]); and it is further,
Ordered that the appeal from the order of protection is dismissed as academic, without costs or disbursements.
The order of protection expired by its own terms on April 3, 2009, and the determination of the appeal from that order would, under the facts of this case, have no direct effect upon the parties. Accordingly, the appeal from the order of protection must be dismissed as academic (see Matter of Beverly R., 38 AD3d 668, 669 [2007]; Matter of Q.-L. H., 27 AD3d 738, 739 [2006]). Mastro, J.E, Dickerson, Eng and Hall, JJ., concur.